MEMORANDUM**
Samuel Sosa-Soto appeals his guilty-plea conviction and 63-month sentence for illegal re-entry of a deported alien, in violation of 8 U.S.C. § 1326. Sosa-Soto’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Sosa-Soto has not filed a pro se supplemental brief, and appellee did not file an answering brief.
Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Sosa-Soto was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.